WiNsnow, C. J.
The case may be simply stated. The Carson Manufacturing Company contracted in writing with the respondent county to purchase a large quantity of chairs to be manufactured at the Milwaukee house of correction during a certain period, paying therefor by promissory notes to be given at the end of each month, and the appellant at the same time gave a bond conditioned to pay all obligations and indebtedness to the county “arising or to arise out of said agreement-.” In the present action it appears that notes were given and not paid, and this judgment was rendered against the surety for the amount due on such notes. We cannot doubt that the notes were “obligations” arising out of the contract and that the amount due on them is “indebtedness aris*260ing out of” tbe contract. Statement of the proposition seems to us to constitute its proof. We know of no way to make tbe argument stronger.
By the Court. — Judgment affirmed.